Case 4:20-cv-10879-SDD-RSW ECF No. 12 filed 09/02/20                 PageID.66      Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

TINA MARIE CARROLL,
                                            Case No. 20-10879
              Plaintiff,                    District Judge Stephanie Dawkins Davis
v.                                          Magistrate Judge R. Steven Whalen

CITY OF MONROE POLICE
OFFICER MITCHELL LAMOUR, et al.,

          Defendants.
___________________________________/

                                           ORDER

       Plaintiff, a pro se litigant in this civil rights action brought under 42 U.S.C. §1983,

has filed a motion for appointment of counsel [ECF No. 10].

       Unlike criminal cases, there is no constitutional or statutory right to the appointment

of counsel in civil cases. Rather, the Court requests members of the bar to assist in

appropriate cases. In Lavado v. Keohane, 992 F.2d 601, 605-606 (6th Cir. 1993), the Sixth

Circuit noted that “[a]ppointment of counsel in a civil case is not a constitutional right. It is

a privilege that is justified only by exceptional circumstances.” (Internal quotations and

citations omitted).

       It is the practice of this Court to defer any attempt to obtain counsel for pro se civil

rights Plaintiffs until after motions to dismiss or motions for summary judgment have been

denied. At this point, Plaintiff’s motion to appoint counsel is premature. If Plaintiff’s claims


                                               -1-
Case 4:20-cv-10879-SDD-RSW ECF No. 12 filed 09/02/20                 PageID.67     Page 2 of 2



ultimately survive dispositive motions, she may renew her motion for appointment of counsel

at that time.1

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion for appointment of counsel [ECF

No. 10] is DENIED WITHOUT PREJUDICE.



Date: September 2, 2020
                                                    s/R. Steven Whalen
                                                    R. Steven Whalen
                                                    United States Magistrate Judge



                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was sent to parties of
record on September 2, 2020 electronically and/or by U.S. mail.

                                            s/Carolyn M. Ciesla
                                            Case Manager




       1

       In her motion to appoint counsel, Plaintiff notes that she has conferred with an
attorney working for a “pro bono program.” ECF No. 10. Although the Court will not
appoint counsel at this time, Plaintiff is not barred from securing counsel willing to represent
her on a pro bono basis.

                                              -2-
